Title: From James Madison to Dolley Madison, [ca. 11–18] November 1805
From: Madison, James
To: Madison, Dolley


          
            Washington Monday [ca. 11–18] Novr. [1805]
          
          I have recd. my dearest your letter by the last mail. As the Horses have been bought, the bargain must not only be maintained but Mr. Patton must understand that I am particularly indebted to him for his kindness on that as well as on other occasions. I inclose a note from Mr. Ker relating to the Cook. It implies that she was hired for a year and must be paid for accordingly. Let me know what answer is to be given; and what deductions are to me [sic] made for Cloaths &c. I inclose also the little bundle from Miss Wheeler. Cousin Isaac was duly reminded of the reward in store for his share in the trust. Mrs. Forrest has also just sent in a letter to be inclosed, to which Payne adds another. I wish it were possible for you to get nearly at the Dr’s Bill. Why might you not request it in order to be forwarded to me? I forgot to mention that the 2 other Vols. of Dallas might follow the 1st. in the same channel. Mr. Livingston arrived here last night. We are to have as a guest an Ambassador from Tunis who is on board one of the Frigates arrived from the Mediterranean.
          I am rejoiced to hear that your knee remains perfectly healed. Take care of it I beseech you, till it can defy ordinary exercise, and that you may the sooner undertake your journey home. Being obliged to write in a hurry, I can only add my best love to you, with a little smack for your fair friend, who has a sweet lip, tho’ I fear a sour face for me.
          
            J. M.
          
        